                                              Case 19-36444 Document   240 Filed in TXSB on 01/31/20 Page 1 of 12
                                                              IN THE UNITED STATES BANKRUPTCY COURT
                                                                                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                               HOUSTON DIVISION


 Case Name:                     Approach Resources Inc., et al.                                                                                                     Petition Date:              November 18, 2019
 CaseNumber:                    19-36444�

                                                                                Monthly Operating Report Summary for the Period Ending
            Monthly Period (USD S thousands)                         Nov-19          Dec-19          Jan-20            Feb-20         Mar-20          Apr-20           May-20
 Revenues(MOR-6)                                                        2,326           5,773                  -                -               -               -                -
 Operating Income(MOR-6)                                               (1, 170)          (882)                 -                -               -               -                -
 Net Income(Loss) (MOR-6)                                              (1,531)         (3,703)                 -                -               -               -                -
 Payments to Insiders(MOR-9)                                                26             54                  -                -               -               -                -
 Payments to Professionals(MOR-9)                                              -          473                  -                -               -               -                -
 Total Disbursements(Exhibit A)                                           1,276         6,533                  -                -               -               -                -

 ••The jointly administered Debtors are authorized to file monthly operating reports on a combined basis, and have disbursements broken down by case number on Exhibit A attached**
 ..The original of this document must be filed with the United States Bankruptcy Court••
                                                                                                                                                                                                        Circle One
 Required Insurance Maintained                                                                  Are all accounts receivable being collected within terms?                                        �            No
 As ofSignatu!!__!)ate     (Check Yes/ No]                       Exe_._l)_a_!e                  Are all post-petition liabilities, including taxes, being paid within terms?                     �            No
 Excess Liability          Yes(X)No()                                     Jan-20                Have any pre-petition liabilities been paid?                                                     �            No
 Worker's Compensation     Yes(X)No()                                      Jul-20               If so, describe Mineral Interest Owner Obligations and Operating Cost Expenses(DI #26), Taxes and Assessments
 General Liability         Yes(X)No()                                     Jan-20                                 (DI# 27) , Wages, Salaries, Employee Benefits and Other Compel!S_ll_t_iQ_n_{QI# 28),
                                                                                                                                                                              _
 Auto Liability           Yes(X)No()                                      Jan-20                Are all funds received being deposited into DIP bank accounts?                                  �             No
 Other                     Yes(X)No()                                   Various                                                                                                                               Cf§)
                                                                                                                   ------------------------------------
                                                                                                Were any assets disposed of outside the normal course of business?                                  Yes
                                                                                                If so, describe N/A
                                                                                                What is the status of your Plan of Reorganization?
                                                                                                  Plan of Reorganization to be filed on or before 03/09/2020 in accordance with DIP Order(DI # 110)
                                                                                                  (as modified by Bid Procedures Order (DI # 107))



                                                                                                  I certify under penalty of perjury that the following complete
AttorneyName:                   David Bennett                                                      Monthly Operating Report(MOR), consisting of MOR- I through
FinnName:                       Thompson & Knight LLP                                              MOR-9 plus attachments, is true and correct.
Address:

City, State, ZIP:
                                One Arts Plaz.a, 1722 Routh Street.
                                Suite 1500, Dallas, T X, 75201
                                Dallas, TX, 75201
                                                                                                 SIGNEDX             A.�
                                                                                                                   (Original Signature)
                                                                                                                                                                                      Title: EVP Finance & Accounting_

Telephone/Fax:                  2 14-969-1486
                                                                                                                           Ian Shaw                                                                  1/3 1/2020
                                                                                                                    (PrintName of Signatory)                                                            Date

Notes:



   MOR-1                                                                                                                                                                                                  Pagel o/1:J
                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                          HOUSTON DIVISION

Case Name:              Approach Resources Inc., et al.                                                                              Petition Date:                                                                 November 18, 2019
Case Number:            19-36444 (MI)
                                                   GLOBAL NOTES AND STATEMENTS OF LIMITATIONS AND
                                            DISCLAIMERS REGARDING THE DEBTORS’ MONTHLY OPERATING REPORT
                 On November 18, 2019 (the “Petition Date”), Approach Resources Inc., et al. and certain of its affiliated debtors, as debtors and debtors in possession
           (collectively, the "Debtors"), each commenced with the United States Bankruptcy Court for the Southern District of Texas (the "Court") a voluntary case under
           Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”). The Debtors are authorized to continue operating their businesses and managing
           their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On November 18, 2019, the Bankruptcy Court entered




                                                                                                                                                Case 19-36444 Document 240 Filed in TXSB on 01/31/20 Page 2 of 12
           an order authorizing the joint administration of these cases pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure.
                1.      General Methodology: The Debtors are filing this monthly operating report (the “MOR”) solely for purposes of complying with the monthly
                        operating requirements of the Debtors’ chapter 11 cases. The financial information contained herein is unaudited, limited in scope, and as such,
                        has not been subjected to procedures that would typically be applied to financial statements in accordance with accounting principles generally
                        accepted in the United States of America (“U.S. GAAP”). The MOR should not be relied on by any persons for information relating to current or
                        future financial condition, events, or performance of any of the Debtors or their affiliates, as the results of operations contained herein are not
                        necessarily indicative of results that may be expected from any other period or for the full year, and may not necessarily reflect the combined
                        results of operations, financial position, and schedule of receipts and disbursements in the future. There can be no assurance that such information
                        is complete, and the MOR may be subject to revision. The following notes, statements, and limitations should be referred to, and referenced in
                        connection with, any review of the MOR.
                2.      Basis of Presentation: For financial reporting purposes, the Debtors prepare consolidated financial statements, which include information for
                        Approach Resources Inc., and its Debtor Affiliates. This MOR only contains financial information of the Debtors. For the purposes of MOR
                        reporting, the accompanying Balance Sheets and Statement of Income (Loss) of the Debtors have been prepared on a condensed combined basis.
                        The Debtors are maintaining their books and records in accordance with U.S. GAAP and the information furnished in this MOR uses the Debtors’
                        normal accrual method of accounting. In preparing the MOR, the Debtors relied on financial data derived from their books and records that was
                        available at the time of preparation. Nevertheless, in preparing this MOR, the Debtors made reasonable efforts to supplement the information set
                        forth in their books and records with additional information concerning transactions that may not have been identified therein. Subsequent
                        information or discovery may result in material changes to the MOR and errors or omissions may exist. Notwithstanding any such discovery, new
                        information, or errors or omissions, the Debtors do not undertake any obligation or commitment to update this MOR. The financial statements
                        presented herein reflect the book values of the Debtor Entities of Approach Resources Inc., and, as a result, do not reflect the going concern
                        valuation of the Debtors. The Company is not liable for and undertakes no responsibility to indicate variations from securities laws or for any
                        evaluations of the Company based on this financial information or any other information.
                3.      Reporting Period: Unless otherwise noted herein, the MOR generally reflects the Debtors’ books and records and financial activity occurring
                        during the applicable reporting period. Except as otherwise noted, no adjustments have been made for activity occurring after the close of the
                        reporting period.
                4.      Accuracy: The financial information disclosed herein was not prepared in accordance with federal or state securities laws or other applicable non-
                        bankruptcy law or in lieu of complying with any periodic reporting requirements thereunder. Persons and entities trading in or otherwise
                        purchasing, selling, or transferring the claims against or equity interests in the Debtors should evaluate this financial information in light of the
                        purposes for which it was prepared. The Debtors are not liable for and undertake no responsibility to indicate variations from securities laws or for
                        any evaluations of the Debtors based on this financial information or any other information.

  Notes                                                                                                                                                                                                                    Page 2 of 12
        5.    Payment of Prepetition Claims Pursuant to First Day Orders: On or around November 18, 2019 and December 13, 2019, the Bankruptcy
              Court entered orders (the “First Day Orders” and "Final First Day Orders", respectively) authorizing, but not directing, the Debtors to, among
              other things, pay certain prepetition (a) liabilities related to use of the Debtors’ cash collateral, and continued use of their cash management
              system, (b) insurance obligations, (c) employee wages, salaries, and related items, (d) interest owner obligations, (e) operating costs and expenses,
              and (f) taxes and assessments. If any payments were made on account of such claims following the commencement of these chapter 11 cases
              pursuant to the authority granted to the Debtors by the Bankruptcy Court under the First Day Orders, such payments have been included in this
              MOR unless otherwise noted.
        6.    Liabilities Subject to Compromise (“LSTC”): LSTC represent the Debtors' estimate of pre-petition claims to be resolved in connection with the
              chapter 11 cases. As a result of the chapter 11 filings, the payment of pre-petition liabilities are subject to compromise or other treatment under a
              plan of reorganization. The determination of how liabilities will ultimately be settled or treated cannot be made until the Bankruptcy Court
              approves a chapter 11 plan or reorganization. Accordingly, the ultimate amount of such liabilities is not determinable at this time. Pre-petition
              liabilities that are subject to compromise under ASC 852 are preliminary and may be subject to, among other things, future adjustments depending
              on Court actions, further developments with respect to disputed claims, determinations of the secured status of certain claims, the values of any
              collateral securing such claims, rejection of executory contracts, continued reconciliation or other events. On 11/20/2019 the Court entered an




                                                                                                                                        Case 19-36444 Document 240 Filed in TXSB on 01/31/20 Page 3 of 12
              order setting 4/8/2020 as the deadline for the filing of proofs of claim against the Debtors for non-governmental entities.
        7.    Reorganization Items: ASC 852 requires expenses and income directly associated with the chapter 11 filings to be reported separately in the
              income statement as reorganization items. Reorganization items primarily include write-off of certain original issue discount and fees relating to
              debt obligations classified as LSTC, expenses related to legal advisory and representation services, other professional consulting and advisory
              services, and changes in liabilities subject to compromise recognized as there are changes in amounts expected to be allowed as claims. Nothing
              contained in this MOR shall constitute a waiver of any of the Debtors’ rights or an admission with respect to their chapter 11 proceedings,
              including, but not limited to, matters involving objections to claims, substantive consolidation, equitable subordination, defenses, characterization
              or re-characterization of contracts, assumption or rejection of contracts under the provisions of chapter 3 of Title 11 of the Bankruptcy Code
              and/or causes of action under the provisions of chapter 5 of the Bankruptcy Code or any other relevant applicable laws to recover assets or avoid
              transfers.
        8.    Intercompany Transactions and Balance: Prior to the Petition Date (and subsequent to the Petition Date but only pursuant to Bankruptcy Court
              approval), the Debtors routinely engaged (and continue to engage) in intercompany transactions among the Debtors. Intercompany transactions
              among the Debtors have been eliminated in the statement of cash flows, and have not been eliminated in the balance sheet and income statement
              contained herein, as these eliminations are only performed in consolidation.
        9.    Investments in Subsidiaries: The book basis for investments in subsidiaries are not representative of the fair value or net assets of Debtor and
              non-debtor subsidiaries. As such, these balances are reflected in the Balance Sheets as a component of Equity.
        10.   Insiders: For purposes of this MOR, the Debtors defined “insiders” pursuant to section 101(31) of the Bankruptcy Code as: (a) directors; (b)
              officers; (c) persons in control of the Debtors; (d) relatives of the Debtors' directors, officers, or persons in control of the Debtors; and (e) Debtor
              and non-Debtor affiliates of the foregoing. Moreover, the Debtors do not take a position with respect to: (a) any insider's influence over the control
              of the Debtors; (b) the management responsibilities or functions of any such insider; (c) the decision making or corporate authority of any such
              insider; or (d) whether the Debtors or any such insider could successfully argue that he or she is not an “insider” under applicable law, with
              respect to any theories of liability, or for any other purpose.
        11.   Reservation of Rights: The Debtors reserve all rights to amend or supplement the MOR in all respects, as may be necessary or appropriate, but
              shall be under no obligation to do so. Nothing contained in this MOR shall constitute a waiver of any of the Debtors’ rights or an admission with
              respect to their chapter 11 cases.




Notes                                                                                                                                                                                                       Page 3 of 12
                                                                 IN THE UNITED STATES BANKRUPTCY COURT
                                                                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                            HOUSTON DIVISION

Case Name:                  Approach Resources Inc., et al.                                                                               Petition Date:                                                                November 18, 2019
Case Number:                19-36444 (MI)

                                                                                 Comparative Balance Sheets
Assets (USD $ thousands) (1)                                             30-Nov-19         31-Dec-19      31-Jan-20       29-Feb-20          31-Mar-20     30-Apr-20                                                              31-May-20
Cash & Cash Equivalents                                                          8,054           8,621
Restricted Cash                                                                      -               -
Joint Interest Billing Receivable                                                   75              99
Oil & Natural Gas Receivable                                                     5,528           5,694




                                                                                                                                                           Case 19-36444 Document 240 Filed in TXSB on 01/31/20 Page 4 of 12
Unrealized gain on commodity derivatives                                           111               -
Prepaid expenses and other current assets                                        2,341           2,190
Total Current Assets                                                            16,109          16,604                -               -
Oil and Gas Properties                                                       1,977,029       1,979,693
Furniture, fixtures and equipment                                                3,855           3,855
Less: accumulated depletion, depreciation, and amortization                   (960,371)       (964,468)
Right of Use Assets, Net                                                        10,917           9,229
Other Long Term Assets                                                               -               -
Total Assets                                                                 1,047,540       1,044,914                -               -
Notes:
(1) Excludes intercompany balances and entries only recorded in consolidation.




   MOR-2                                                                                                                                                                                                                                      Page 4 of 12
                                                              IN THE UNITED STATES BANKRUPTCY COURT
                                                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                         HOUSTON DIVISION

Case Name:                  Approach Resources Inc., et al.                                                                        Petition Date:                              November 18, 2019
Case Number:                19-36444 (MI)

                                                                           Comparative Balance Sheets
Liabilities and Equity (USD $ thousands) (1)                            30-Nov-19     31-Dec-19    31-Jan-20       29-Feb-20         31-Mar-20      30-Apr-20                                                            31-May-20
                   (2)
Accounts Payable                                                              1,237        6,417
Oil and gas sales payable                                                     4,280        4,288
Operating Lease Liability                                                     6,603        9,321
DIP Facility                                                                      -       24,750




                                                                                                                                                     Case 19-36444 Document 240 Filed in TXSB on 01/31/20 Page 5 of 12
Accrued Liabilities                                                           6,319        4,051
Short-term Debt                                                                   -            -
Total Current Liabilities                                                    18,438       48,826               -               -
Senior Secured Credit Facility                                                    -            -
Long Term Notes                                                                   -            -
Deferred Income Taxes                                                        62,928       61,986
Asset Retirement Obligations                                                 11,799       11,889
Long-Term Operating Lease Liabilities                                         4,409            -
Other noncurrent liabilities                                                      2            -
Total Long Term Liabilities                                                  79,138       73,875               -               -
Liabilities Subject to Compromise                                           419,132      395,020
Equity / Retained Earnings (Deficit)                                        530,832      527,193
Total Liabilities And Equity                                              1,047,540    1,044,914               -               -
Notes:
(1) Excludes intercompany balances and entries only recorded in consolidation.
(2) Comprised of both DIP Interest Payable and Trade Payables




   MOR-3                                                                                                                                                                                                                             Page 5 of 12
                                                                 IN THE UNITED STATES BANKRUPTCY COURT
                                                                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                            HOUSTON DIVISION

Case Name:                  Approach Resources Inc., et al.                                                                                   Petition Date:                                                            November 18, 2019
Case Number:                19-36444 (MI)

                                                                          Schedule of Post-Petition Liabilities
Post-Petition Liabilities (USD $ thousands) (1)                                      30-Nov-19      31-Dec-19     31-Jan-20       29-Feb-20        31-Mar-20                                                          30-Apr-20    31-May-20
Accounts Payable                                                                           1,237         6,333
Accrued Interest                                                                               -            84
Oil and gas sales payable                                                                  4,280         4,288




                                                                                                                                              Case 19-36444 Document 240 Filed in TXSB on 01/31/20 Page 6 of 12
Operating Lease Liability                                                                  6,603         9,321
DIP Facility                                                                                   -        24,750
Accrued Liabilities                                                                        6,319         2,113
Accrued Professional Fees                                                                      -         1,938
Short-term Debt                                                                                -             -
 Total Post-Petition Liabilities                                                         18,438         48,826                -           -                                                                       -           -                  -
Notes:
(1) Excludes intercompany balances and entries only recorded in consolidation.




   MOR-4                                                                                                                                                                                                                          Page 6 of 12
                                                                       IN THE UNITED STATES BANKRUPTCY COURT
                                                                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                  HOUSTON DIVISION

Case Name:           Approach Resources Inc., et al.                                                                                          Petition Date:                                                          November 18, 2019
Case Number:         19-36444 (MI)

                                                               Aging of Post-Petition Liabilities and Aging of Accounts Receivable
(USD $ thousands)
Aging of Post-Petition Liabilities as of December 31, 2019
                                                                              Accrued
                         Accounts        Operating         Accrued           Professional     Accrued          Oil and gas
Days                     Payable       Lease Liability     Liabilities          Fees          Interest        sales payable      Total




                                                                                                                                                  Case 19-36444 Document 240 Filed in TXSB on 01/31/20 Page 7 of 12
Current                        6,278             9,321               2,113          1,938                84           4,288          24,021
0-30                              55                 -                   -              -                 -               -              55
31-60                              -                 -                   -              -                 -               -               -
61-90                              -                 -                   -              -                 -               -               -
91+                                -                 -                   -              -                 -               -               -
Total                          6,333             9,321               2,113          1,938                84           4,288          24,076

Aging of Accounts Receivable (1)
Days                    31-Dec-19
Current                        5,752
0-30                              15
31-60                             15
61-90                             10
91+                                1
 Total                         5,794


Notes:
(1) Accounts receivable aging excludes unbilled / accrued revenue.




   MOR-5                                                                                                                                                                                                                         Page 7 of 12
                                                         IN THE UNITED STATES BANKRUPTCY COURT
                                                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                    HOUSTON DIVISION

Case Name:                 Approach Resources Inc., et al.                                                                     Petition Date:                                                            November 18, 2019
Case Number:               19-36444 (MI)

                                                             Statement of Income (Loss) for the Period Ending
Profit and Loss (USD $ thousands) (1)                                   30-Nov-19     31-Dec-19        31-Jan-20   29-Feb-20    31-Mar-20                                                              30-Apr-20   31-May-20

Oil and Gas Revenue                                                          2,326          5,773




                                                                                                                                   Case 19-36444 Document 240 Filed in TXSB on 01/31/20 Page 8 of 12
Expenses:
Lease Operating                                                                596          1,329
Production & Ad Valorem Taxes                                                  251            153
Exploration                                                                      -              -
Impairment                                                                       -              -
Depreciation, depletion and amortization                                     1,733          4,238
General and Administrative                                                     460            754
Restructuring Cost                                                             462            180
Plugging and abonndonment costs                                                  1            (25)
Loss (gain) on sale of assets                                                   (8)            26
  Total Operating Cost and Expenses                                          3,496          6,655              -           -
  Operating Income (Loss)                                                   (1,170)          (882)
Interest Expense, net                                                         (700)           (84)
Realized (loss) on commodity derivatives                                       142           (144)
Unrealized (loss) on commodity derivatives                                    (193)          (111)
Reorganization items                                                             -         (3,425)
Other expense                                                                    -              -
Income (Loss) before income taxes                                           (1,920)        (4,645)             -           -
Income Tax Expense (Benefit)                                                  (389)          (942)
Net Income (Loss)                                                           (1,531)        (3,703)             -           -
Notes:
(1) The period ending: "30-Nov-19" represents Post-Petition activity from 11/18/19 through 11/30/19.




  MOR-6                                                                                                                                                                                                            Page 8 of 12
                                                                      IN THE UNITED STATES BANKRUPTCY COURT
                                                                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                 HOUSTON DIVISION

Case Name:                   Approach Resources Inc., et al.                                                                                                                                                          Petition Date:     November 18, 2019
Case Number:                 19-36444 (MI)

                                                                     Cash Receipts and Disbursements for the Period Ending
Book Cash Receipts and Disbursements (USD $ thousands) (1) (2) (3) (4)               30-Nov-19      31-Dec-19     31-Jan-20     29-Feb-20     31-Mar-20                                                                    30-Apr-20   31-May-20
BEGINNING BOOK CASH                                                                        2,440         8,054

Total Receipts                                                                             6,861         6,980
 Operating Disbursements




                                                                                                                                                       Case 19-36444 Document 240 Filed in TXSB on 01/31/20 Page 9 of 12
 Payroll & Benefits                                                                         (375)         (520)
 Royalty and WI payments                                                                     -          (1,832)
 AP Payments                                                                                (900)       (1,858)
Operating Cash Flow                                                                        5,586         2,770
 Non-Operating Disbursements/Receipt
 Restructuring Costs                                                                         -            (473)
 Interest and Fees                                                                           -            (630)
 Other                                                                                        28            67
 Total Non-Operating Disbursements                                                            28        (1,035)
NET CASH FLOW PRIOR TO DIP FINANCING                                                       5,614         1,735
 DIP Draw (Paydown)                                                                          -                -
NET CASH FLOW                                                                              5,614         1,735
 (+ / -) Voids / Reversals / Other                                                           -                -

ENDING BOOK CASH                                                                           8,054         9,789
Less: Restricted Cash                                                                        -               -
ENDING UNRESTRICTED BOOK CASH                                                              8,054         9,789

(1) The period ending: "30-Nov-19" and "31-Dec-19" represents weekly activity for the weeks ending 11/24, 12/1 and 12/8, 12/15, 12/22, 12/29 respectively.
(2) Beginning Book Cash for "30-Nov-19" represents cash balance as of 11/18/19.
(3) Amounts reflected above are presented on a weekly basis consistent with the reporting requirements under the Final Financing Order (DI# 110)
(4) Period ending: "31-Dec-19" excludes cash receipts/(disbursements) of ($1.1M) from 12/30/19 - 12/31/19. To be reflected in January MOR.




   MOR-7                                                                                                                                                                                                                                           Page 9 of 12
                                                                                    IN THE UNITED STATES BANKRUPTCY COURT
                                                                                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                               HOUSTON DIVISION

Case Name:                            Approach Resources Inc., et al.                                                                                        Petition Date:                                           November 18, 2019
Case Number:                          19-36444 (MI)


                                                                                                 Cash Account Reconcilation
(USD $ thousands)

Bank Account Balances as of December 31, 2019


Bank                                                     Legal Entity                     Account #               Type            Balance
Frost Bank                             Approach Operating, LLC                            xxxxx9617   Operating Account                 9,839
Frost Bank                             Approach Operating, LLC                            xxxxx2381   Revenue Account                     169




                                                                                                                                                 Case 19-36444 Document 240 Filed in TXSB on 01/31/20 Page 10 of 12
JP Morgan                              Approach Operating, LLC                            xxxxx0939   Dormant                              36
Frost Bank                             Approach Oil and Gas Inc.                          xxxxx2394   Dormant                               7
Frost Bank                             Approach Resources I, LP                           xxxxx0788   Derivative Account                    1
Frost Bank                             Approach Midstream Holdings, LLC                   xxxxx3899   Dormant                               1
Frost Bank                             Approach Resources Inc.                            xxxxx5598   Second Derivative Account            80
Invesco                                Approach Resources Inc.                            xxxxx9148   Dormant                              17

 Total Cash                                                                                                                            10,149
                                                          Book-To-Bank Cash Reconciliation

Beginning Book Balance (1)                                                                                                              8,054
(+/-) Net Book Cash Flow (MOR-7)                                                                                                        1,735
(+/-) Stub period activity (2)                                                                                                         (1,169)
Ending Book Balance (MOR-2)                                                                                                             8,621
(-) Offsite Restricted Cash                                                                                                                 -
(+/-) Cash In Transit, Outstanding Checks, & Other                                                                                      1,528
Ending Bank Balance                                                                                                                    10,149


Notes:
(1) The Beginning Book Balance reflects the balance as of 11/30/19.
(2) Represents cash activity between latest reporting week on MOR-7 and end of calendar month.




    MOR-8                                                                                                                                                                                                                  Page 10 of 12
                                                             IN THE UNITED STATES BANKRUPTCY COURT
                                                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                           HOUSTON DIVISION


Case Name:              Approach Resources Inc., et al.                                                                                                   Petition Date:                                 November 18, 2019
Case Number:            19-36444 (MI)


                                                          Total Disbursements by Debtor Entity for the Period Ending
(USD thousands $) (1)

Total Disbursements By Debtor Entity




                                                                                                                                Case 19-36444 Document 240 Filed in TXSB on 01/31/20 Page 11 of 12
     Debtor
                                           Legal Entity Name                                  30-Nov-19          31-Dec-19                                                      31-Jan-20                   29-Feb-20
     Case #
  19-36444     Approach Resources Inc.                                                                   22                42
  19-36445     Approach Midstream Holdings LLC                                                          -                 -
  19-36448     Approach Oil & Gas, Inc.                                                                 -                 -
  19-36442     Approach Operating, LLC                                                                1,254             6,491
  19-36450     Approach Deleware, LLC                                                                   -                 -
  19-36454     Approach Services, LLC                                                                   -                 -
  19-36440     Approach Resources I, LP                                                                 -                 -
    Total                                                                                             1,276             6,533                                                                        -                        -
  Notes:
  (1) Period of "31-Dec-19" includes all disbursements through 12/31/19




  Exhibit A                                                                                                                                                                                                   Page 11 of 12
                                                                              IN THE UNITED STATES BANKRUPTCY COURT
                                                                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                             HOUSTON DIVISION

Case Name:                    Approach Resources Inc., et al.                                                                                                                                                                                Petition Date:     November 18, 2019
Case Number:                  19-36444 (MI)

                                                                           Payments to Insiders and Professionals for the Period Ending
Payments to Insiders & Professionals (USD $ thousands)                                2/28/2018                     30-Nov-19       31-Dec-19       31-Jan-20   29-Feb-20                                                                     31-Mar-20       30-Apr-20   31-May-20
Total Payments to Insiders
Sergei Krylov (President and CEO)                                                                                            5             11
Josh Dazey (EVP - Legal, and Secretary)                                                                                     10             20
Troy A. Hoefer (EVP - Operations)                                                                                            3              5
Ian Shaw (EVP - Finance and Accounting)                                                                                      9             18




                                                                                                                                                                    Case 19-36444 Document 240 Filed in TXSB on 01/31/20 Page 12 of 12
James C. Crain (Board of Directors)                                                                                          -              -
Vean J. Gregg III (Board of Directors)                                                                                       -              -
Alan D. Bell (Board of Directors)                                                                                            -              -
Matthew R. Kahn (Board of Directors)                                                                                         -              -
Total Payment to Insiders                                                                                                   26             54               -                                                                            -                -           -


Payments to Professionals (1)
Debtor Retained Professionals:
1. PWP / TPH Debtor's Investment Bank                                                                                           -           -
2. Thompson Knight Debtor's Co-Counsel                                                                                          -           -
3. Alvarez & Marsal Financial Advisor                                                                                           -           -
4. Epiq Debtor's Claims Agent                                                                                                   -          43
5. KPMG Tax Advisor                                                                                                             -           -
Creditor Professionals:
6. Vinson & Elkins Bank Lender Counsel                                                                                          -         406
7. Opportune Bank Lender Advisor                                                                                                -           -
8. Haynes & Boone Bank Lender Counsel                                                                                           -          24
Other Professionals:
9. US Trustee (Quarterly)                                                                                                       -               -
 Total Payments to Professionals (1)                                                                                            -         473               -                                                                            -                -           -              -
Notes:
(1) Payments to ordinary course professionals are not included in MOR-9.




    MOR-9                                                                                                                                                                                                                                                            Page 12 of 12
